﻿Let me congratulate
you, Sir, on your election to the presidency of the fifty-
second session of the General Assembly. I also thank our
outgoing President, Mr. Razali Ismail, for his untiring
efforts. He catalysed a change in our approach to Security
Council reform and set a new trajectory for it.
For several years, we have all recognized the
imperative of United Nations reform. Today, the issue of
the moment is still reform. This summer, the Secretary-
General challenged us with a package of reforms that he
accurately described as the most extensive and far-
reaching in the 52-year history of this Organization. This
is, of course, not the first time a Secretary-General has
attempted to remake this Organization. But now that the
more extravagant of post-cold-war hopes for the United
Nations have faded, I believe that this package represents
a more focused, realistic and practical approach. We
congratulate the Secretary-General for his initiative.
The Secretary-General's objective clearly is to enable
the United Nations to do better what we all require it to
do. We all take the United Nations importance as
axiomatic. Therefore, his intention to reconfigure the
United Nations management and strengthen the United
Nations ability to perform its core functions should be
generally acceptable to the majority, even if every
particular element of his proposals has not been fully
elaborated or may not be entirely to everyone's taste.
In the larger interests of this Organization, we should
all welcome the thrust of the Secretary-General's
proposals and not take issue with too many details.
Singapore adopts such an approach. We have, for
example, questions about some specific details of his
proposals to place the United Nations finances on a
sounder footing and to streamline its operations. But we
have nonetheless contributed actively to the effort to
streamline budgetary and administrative procedures in the
Secretariat and will continue to do so.
By taking a pragmatic and eclectic approach, we
hope to help move the reform process forward, even if we
may have questions on specific aspects. We will continue
to work with the Secretary-General and other Member
States to make the United Nations a more efficient and
effective Organization — one that will serve the interests
of all its Members, big and small, developing as well as
industrialized.
The Secretary-General's proposals on the United
Nations management, administration and structure have
sometimes been directly or indirectly linked to the
ongoing effort by Member States to prepare the United
Nations political leadership for the twenty-first century
through Security Council reform. We are not confident
that this is the correct approach. We have been engaged
in this broader effort for almost four years. It is a fact
that the process has been difficult. Progress has been
slow. We have reached the conclusion that the prospects
for further progress are not good.
9


We have arrived at this conclusion with great
reluctance and without rancour. Progress has not been slow
because of the ill will of one State or another. Prospects for
further progress are dim not merely because one country or
another has lacked the will to cut through the web of vested
interests. The reasons are more fundamental. They go
beyond the volitions and intentions of individual countries
and are embedded in the nature and inescapable realities of
international organization in an international system that is
still largely defined by relations between sovereign States.
No great Power, or even a Power with aspirations to
greatness, has ever been willing to submit its own vital
interests to United Nations jurisdiction. This fact of
international life underlies the current reform stalemate. The
necessity of United Nations reform may be widely
accepted. But what the great Powers want is not a strong
United Nations per se. They want a United Nations just
strong and credible enough to serve as an effective
instrument of their will and policies. It is only small
countries that are more inclined to take the United Nations
on its own terms and in its own right. Small countries are
not necessarily more virtuous — we merely have fewer
options.
This reality has been underscored by our discussions
on Security Council reform. The really crucial decisions
that will allow Security Council reform to move decisively
forward or stall it indefinitely are going to be taken in
Washington, London, Paris, Beijing or Moscow. It has not
been clear that the current permanent members really want
change except on their own terms and in circumstances that
will not erode their current status and prerogatives. Critical
ambiguities in their positions have held up progress and
will continue to do so unless clarified.
One school of thought is that we should decide on
Security Council reform during this General Assembly. I
can well sympathize with the frustrations of those who feel
that the current debate is going nowhere. But precisely
because this is so, we need to ask: What is it that we are
going to decide upon? The answer is far from clear. Indeed,
the entire Security Council reform process is in danger of
being lost in a wilderness of logical contradictions and
ambiguities. Please permit me to spell out some of these
contradictions and ambiguities.
Several permanent members have been categoric only
in their desire to see Japan and Germany as new permanent
members. Many other countries, including my own, would
agree that, when general agreement is reached on the
expansion of the Security Council, Japan and Germany
should be new permanent members. But an equally large
number of countries, and I believe Japan and Germany
are among them, would also agree that any general
agreement on expansion must include some developing
countries as new permanent members to reflect new
international realities.
On this point most permanent members have been
far less clear. When challenged, several of them have
recently for the first time conceded that in addition to
Japan and Germany they would in principle be willing to
accept three permanent seats for developing nations from
the regions of Africa, Asia and Latin America. This is
welcome progress. Nevertheless, important ambiguities
still remain.
How will the three developing countries be chosen?
It has been suggested that individual countries be chosen
by a two-thirds vote of the membership as a whole. It has
also been suggested that they could be subject to some
system of rotation within the regions.
Both, however, are problematic concepts. Can a
country really legitimately represent a region if it is
chosen outside the region? Will the two-thirds
membership prescribed by the Charter really be
sufficiently familiar with conditions outside their own
respective regions to make an informed and legitimate
choice, binding on regions of which they are not
members? Then, conceptually, is it not inherently
contradictory for a member to be said to be permanent
but nonetheless be subject to rotation? Who will such a
member represent: its own national interests or the
region's interests? Can it really represent the latter?
Indeed, what is the regional interest? How will it be
determined? Is the regional interest necessarily
synonymous with the interests of the larger members of
a region? Can a rotational system work for any region
except Africa, where it is already an established
principle?
None of these questions will be easy to answer.
They have been debated for the last three years without
satisfactory answers. But unless there are clear answers,
my concern is that suggestions for a differentiated
selection process for permanent members from among the
newly industrialized and newly developing countries will
only lead to permanent stress, divisions and conflict for
most regions, or it will lead to a two-stage decision-
making process where the elevation of Germany and
Japan will not for many years, if ever, be matched by any
degree of consensus for the developing nations of Asia,
10


Africa and Latin America. Such a discriminatory situation
would be clearly unacceptable to a majority of Member
States, including many of those that aspire to permanent
status.
But even if we could simultaneously reach agreement
on the identity of the three permanent members from
among the developing countries, together with Japan and
Germany, there are further complexities of equal
importance. What will be the status of the new permanent
members?
Even those current permanent members that have
strongly supported Germany's and Japan's aspirations have
been silent on whether Germany and Japan should have the
veto. Even treaty allies of Japan and Germany, countries
that have pledged to go to war at their side and for them,
have taken no position on this crucial question. This, in our
view, makes it even more difficult to believe that any
developed country permanent member would ever allow
any developing country to acquire the veto, even though
they have made it clear that they want to retain unrestricted
use of the veto for themselves.
The powers of new permanent members are not
questions that can be deferred to a later date merely to
make it easier to quickly determine the identity of the new
permanent members. They are intrinsic to the very notion
and definition of permanent membership. Is a new
permanent member really a permanent member if it does
not have the same powers as the original five permanent
members?
Article 27 has been controversial from the very
founding of the United Nations. There is now a wide
consensus that the use of the veto should be curtailed with
a view to its eventual abolition. The reality, of course, is
that this is not going to happen any time soon. Any attempt
to curtail the veto will be vetoed. Undemocratic though it
may be, the veto will be with us for the foreseeable future.
And it is not without a certain utility in so far as it helps
prevent conflicts among the major Powers which could
undermine the United Nations. It has been argued that the
veto acts as a fail-safe mechanism. The veto will prevent
those countries that are so essential to the maintenance of
peace and security and to the operation of the United
Nations that they deserve permanent status from being
compelled to take any action that would lead to conflicts
among themselves.
Now, if this justification for the retention of the veto
by the original five permanent members has any validity,
then the question that arises is whether any new
permanent member that is not given the veto is really
deserving of that status? Would such countries really
enjoy the international stature and the capability and clout
to make such a crucial contribution to international peace
and security as to warrant being given permanent status?
And if not, why give them permanent status? Could they
not make financial and other contributions to the United
Nations in some other, way as many countries with no
such aspirations already do? If there is a need for new
permanent members, and I believe there is a need, then
the veto is not a question that can be postponed or
discussed separately from the issue of their identities.
Three out of the five current permanent members
have also been adamantly opposed to the expansion of the
Security Council beyond a total of 20 or 21 members.
This effectively blocks any expansion of the Security
Council.
Let us suppose that agreement is reached on the
identity of the five new permanent members: Japan and
Germany and three from the developing countries,
whichever they may be. But if the current permanent
members that argue against an expansion of the Security
Council beyond 21 members remain firm in their position,
this would mean only one additional non-permanent seat
for the 165 remaining members of the United Nations, all
of which have a desire and a right to serve the United
Nations on the Security Council at least occasionally. This
inequitable arrangement would certainly be rejected by
the majority. Moreover, creating five new permanent
members in a Security Council of 21 will seriously upset
the present balance between permanent seats and non-
permanent seats. This is also a situation which will not be
acceptable to the majority of the Member States. It will
certainly not command the support of the two thirds of
the membership required by the Charter to effect any
change to the Security Council's present composition.
Those that have argued for an expansion of the
Security Council to no more than 21 members have done
so on the grounds that this is the maximum number that
can function effectively and efficiently. These are
concerns that we should all share. Nobody wants an
ineffective or inefficient Security Council. But no one has
yet made a convincing argument that a Security Council
of, say, 26 members, as has been proposed by the Non-
Aligned Movement, would be any less efficient or
effective than a Security Council of 21. This is of course
assuming that effectiveness and efficiency are not
narrowly defined as merely making it more difficult for
11


any of the current permanent members and their allies to
ensure that nobody can prevent them from having their own
way.
In any case, can we really decide on the effectiveness
and efficiency of an expanded Security Council before we
know what the powers of the new permanent members are
going to be? This leads us into a tautological situation. We
cannot know how an expanded Security Council consisting
of an expanded number of permanent members will operate
because, as I argued a moment ago, the definition of what
constitutes a new permanent member cannot be separated
from the question of the veto. And the current permanent
members have refused to pronounce on this. At this point,
effectiveness and efficiency as an argument against a
Security Council of more than 21 breaks down completely.
I could go on with my analysis. But I hope I have
demonstrated that several critical aspects of the positions of
the major countries on Security Council reform need further
clarification before progress can be made. I do not believe
that the ambiguities and contradictions are going to be
resolved soon. They are the natural consequence of
sovereign States pursuing their national interests.
The position of permanent members will have a
decisive influence on whether or not Security Council
reform moves forward. As things presently stand, it seems
clear that what will not evoke a veto from any of the
current permanent members will not command the support
of the two-thirds membership required to make the
necessary Charter changes. At the same time, what would
attract the support of the vast majority of United Nations
Members is more likely than not to provoke a veto. This is
where, like it or not, we currently stand.
A similar case could be made on the closely related
question of financial reform. This too, has its own deep
complexities; its own intrinsic contradictions between what
would be acceptable to the majority and what the major
Powers want. Not every change is necessarily for the better.
We should therefore make progress cautiously, especially
on such fundamental questions. This is why the Non-
Aligned Movement has wisely decided that efforts at
restructuring the Security Council should not be subject to
any imposed time-frame.
Of course, there has been an evolution in the positions
of the major Powers over the last four years. There will be
further positive changes over time. But it will certainly take
time. No country readily changes the status quo if it
benefits from the status quo.
My point is therefore that, given this reality, it
would be a historic mistake to artificially link the
Secretary-General's managerial, administrative and
structural reforms to far more contentious questions of
Security Council or other matters that would require the
support of the two-thirds membership needed to effect
Charter amendments as defined in Article 108. There is
no need to handicap ourselves in this way. Not all aspects
of the Secretary-General's proposals are equally
acceptable to all Members. But, taken as a whole, it will
be far easier to reach a general agreement on more
aspects of the Secretary-General's proposals if they are
considered in themselves and not linked to more
politicized and therefore more intractable questions.
This is not to say that Security Council or financial
reforms are unimportant. Of course, they are important.
We should continue to work on them. The issues I have
raised are complex. But there is no avoiding them. I
remain confident that with patience and sincerity we will
eventually find our way out of the thickets of ambiguity
into which we have wandered. I am confident that we will
eventually succeed in our common endeavour to enhance
the ability of the Security Council to exercise leadership
in the management of global affairs and enhance its
legitimacy to do so.
But this is only one facet of United Nations reform.
The Security Council is not necessarily the only United
Nations body that is important, nor even always the most
important. The Security Council is empowered to act on
behalf of the membership as a whole on questions of
international peace and security. It has no direct mandate
to act on behalf of the membership as a whole on many
other urgent international questions. International peace
and security are no longer the only definition of high
international politics. Development and the environment
are two areas that are obvious and of increasing
importance. Such issues in which the Security Council is
not the lead United Nations body have risen in
prominence on the post-cold-war international agenda.
They will remain high priorities for the majority. There
can be no legitimate leadership role for the United
Nations that does not deal with such issues.
Herein lies the critical importance of the Secretary-
General's proposals. They can make an immediate and
tangible difference to issues affecting the entire
international community which are beyond the scope of
the Security Council. Action on the Secretary-General's
proposals, therefore, should not have to await general
agreement on Security Council reform. By focusing on
12


his proposals, by subjecting them to a thorough and positive
discussion, I believe we can move urgently needed United
Nations reforms forward at a faster pace than has hitherto
characterized the reform process. And we can still remain
seized of, but not hostage to, issues that may take more
time to command general agreement or that require Charter
amendment.










